UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4871 General California Municipal Money Market Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 2/28/09 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS General California Municipal Money Market Fund February 28, 2009 (Unaudited) Coupon Maturity Principal Short-Term Investments97.4% Rate (%) Date Amount ($) Value ($) California94.3% ABAG Finance Authority for Nonprofit Corporations, Revenue, Refunding (Eskaton Properties, Inc.) (LOC; Bank of America) 0.57 3/7/09 15,905,000 a 15,905,000 Alameda County Industrial Development Authority, Revenue (Golden West Paper Converting Corporation Project) (LOC; Comerica Bank) 0.90 3/7/09 3,315,000 a 3,315,000 Alameda County Industrial Development Authority, Revenue (Heat and Control, Inc. Project) (LOC; Comerica Bank) 0.75 3/7/09 4,400,000 a 4,400,000 Alameda County Industrial Development Authority, Revenue (Malmberg Engineering, Inc. Project) (LOC; Comerica Bank) 0.80 3/7/09 2,215,000 a 2,215,000 Alameda County Industrial Development Authority, Revenue (Oakland Pallet Company, Inc. Project) (LOC; Comerica Bank) 0.90 3/7/09 2,340,000 a 2,340,000 Alameda County Industrial Development Authority, Revenue (Pacific Paper Tube, Inc. Project) (LOC; Wells Fargo Bank) 0.77 3/7/09 2,175,000 a 2,175,000 Alameda County Industrial Development Authority, Revenue (Plastikon Industries Inc. Project) (LOC; California State Teachers Retirement System) 0.97 3/7/09 2,960,000 a 2,960,000 Alameda County Industrial Development Authority, Revenue (Spectrum Label Corporation Project) (LOC; Bank of the West) 1.00 3/7/09 3,120,000 a 3,120,000 Alameda County Industrial Development Authority, Revenue (Tool Family Partnership Project) (LOC; Wells Fargo Bank) 0.77 3/7/09 2,135,000 a 2,135,000 Alameda County Industrial Development Authority, Revenue (Unique Elevator Interiors, Inc. Project) (LOC; Comerica Bank) 0.90 3/7/09 2,630,000 a 2,630,000 Alameda County Industrial Development Authority, Revenue (United Manufacturing Assembly, Inc. Project) (LOC; Wells Fargo Bank) 0.60 3/7/09 2,000,000 a 2,000,000 Burbank Redevelopment Agency, MFHR (LOC; FHLB) 0.40 3/7/09 2,685,000 a 2,685,000 California, Economic Recovery Bonds 5.00 7/1/09 4,100,000 4,144,804 California, Economic Recovery Bonds 5.00 7/1/09 21,610,000 21,851,184 California, Economic Recovery Bonds (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 2.00 3/7/09 29,650,000 a 29,650,000 California, GO Notes (Kindergarten-University) (LOC: Citibank NA, National Australia Bank and State Street Bank and Trust Co.) 0.52 3/7/09 5,010,000 a 5,010,000 California, GO Notes (LOC: Bank of America, Bank of Nova Scotia and Landesbank Hessen-Thuringen Girozentrale) 0.49 3/7/09 21,900,000 a 21,900,000 California Department of Water Resources, Power Supply Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 1.25 3/7/09 31,455,000 a 31,455,000 California Department of Water Resources, Power Supply Revenue (Insured; FSA and Liquidity Facility; Societe Generale) 1.27 3/7/09 2,600,000 a 2,600,000 California Department of Water Resources, Power Supply Revenue (LOC; State Street Bank and Trust Co.) 0.40 3/7/09 6,050,000 a 6,050,000 California Economic Development Financing Authority, IDR (Scientific Specialties Project) (LOC; Bank of America) 0.60 3/7/09 1,105,000 a 1,105,000 California Economic Development Financing Authority, IDR (Vortech Engineering, Inc. Project) (LOC; U.S. Bank NA) 0.60 3/7/09 2,040,000 a 2,040,000 California Educational Facilities Authority, Revenue (Chapman University) (LOC; Bank of America) 0.45 3/1/09 3,000,000 a 3,000,000 California Enterprise Development Authority, IDR (JBR, Inc. Project) (LOC; U.S. Bank NA) 0.77 3/7/09 10,000,000 a 10,000,000 California Enterprise Development Authority, IDR (Le Chef Bakery Project) (U.S. Bank NA) 0.72 3/7/09 7,300,000 a 7,300,000 California Enterprise Development Authority, IDR (Ramar International Corporation Project) (LOC; Bank of the West) 0.92 3/7/09 4,220,000 a 4,220,000 California Enterprise Development Authority, IDR (Tri Tool Inc. Project) (LOC; Comerica Bank) 1.07 3/7/09 10,000,000 a 10,000,000 California Infrastructure and Economic Development Bank, IDR (Chaparral Property Project) (LOC; Comerica Bank) 1.07 3/7/09 1,400,000 a 1,400,000 California Infrastructure and Economic Development Bank, IDR (G&G Specialty Foods, Inc. Project) (LOC; Comerica Bank) 1.07 3/7/09 1,397,050 a 1,397,050 California Infrastructure and Economic Development Bank, IDR (International Raisins, Inc. Project) (LOC; M&T Bank) 1.17 3/7/09 3,750,000 a 3,750,000 California Infrastructure and Economic Development Bank, IDR (Murrietta Circuits Project) (LOC; Comerica Bank) 0.75 3/7/09 3,590,000 a 3,590,000 California Infrastructure and Economic Development Bank, IDR (Starter and Alternator Exchange, Inc. Project) (LOC; California State Teachers Retirement System) 1.12 3/7/09 3,900,000 a 3,900,000 California Infrastructure and Economic Development Bank, IDR (Surtec, Inc. Project) (LOC; Comerica Bank) 1.07 3/7/09 1,650,000 a 1,650,000 California Infrastructure and Economic Development Bank, Revenue (7/11 Materials, Inc. Project) (LOC; California State Teachers Retirement System) 0.87 3/7/09 2,435,000 a 2,435,000 California Infrastructure and Economic Development Bank, Revenue (Southern California Public Radio Project) (LOC; Allied Irish Banks) 2.00 3/1/09 4,000,000 a 4,000,000 California Infrastructure and Economic Development Bank, Revenue (Southern California Public Radio Project) (LOC; Allied Irish Banks) 2.00 3/1/09 7,000,000 a 7,000,000 California Infrastructure and Economic Development Bank, Revenue (The RAND Corporation) (LOC; Bank of America) 0.40 3/7/09 5,100,000 a 5,100,000 California Pollution Control Financing Authority, PCR (Evergreen Oil, Inc. Project) (LOC; Bank of The West) 0.88 3/7/09 6,035,000 a 6,035,000 California Pollution Control Financing Authority, PCR (Southdown, Inc. Project) (LOC; Wachovia Bank) 0.50 3/29/09 8,000,000 a 8,000,000 California Pollution Control Financing Authority, SWDR (Ag Resources, III LLC Project) (LOC; Key Bank) 0.85 3/7/09 2,780,000 a 2,780,000 California Pollution Control Financing Authority, SWDR (Bay Counties Waste Services, Inc. Project) (LOC; Comerica Bank) 0.90 3/7/09 5,310,000 a 5,310,000 California Pollution Control Financing Authority, SWDR (BLT Enterprises of Fremont LLC Project) (LOC; Union Bank of California) 0.90 3/7/09 7,170,000 a 7,170,000 California Pollution Control Financing Authority, SWDR (Burrtec Waste Industries, Inc. Project) (LOC; U.S. Bank NA) 0.83 3/7/09 450,000 a 450,000 California Pollution Control Financing Authority, SWDR (Chicago Grade Landfill, Inc. Project) (LOC; Comerica Bank) 0.90 3/7/09 715,000 a 715,000 California Pollution Control Financing Authority, SWDR (CR&R Inc. Project) (LOC; Bank of the West) 0.88 3/7/09 3,395,000 a 3,395,000 California Pollution Control Financing Authority, SWDR (CR&R Inc. Project) (LOC; Bank of the West) 0.88 3/7/09 7,840,000 a 7,840,000 California Pollution Control Financing Authority, SWDR (CR&R Inc. Project) (LOC; Bank of the West) 0.88 3/7/09 24,310,000 a 24,310,000 California Pollution Control Financing Authority, SWDR (Desert Properties LLC Project) (LOC; Union Bank of California) 0.88 3/7/09 4,485,000 a 4,485,000 California Pollution Control Financing Authority, SWDR (Evergreen Distributors, Inc. Project) (LOC; California State Teachers Retirement System) 0.60 3/7/09 1,430,000 a 1,430,000 California Pollution Control Financing Authority, SWDR (Garden City Sanitation, Inc. Project) (LOC; Comerica Bank) 0.90 3/7/09 7,435,000 a 7,435,000 California Pollution Control Financing Authority, SWDR (GreenWaste Recovery, Inc. Project) (LOC; Comerica Bank) 0.90 3/7/09 520,000 a 520,000 California Pollution Control Financing Authority, SWDR (GreenWaste Recovery, Inc. Project) (LOC; Comerica Bank) 0.90 3/7/09 6,035,000 a 6,035,000 California Pollution Control Financing Authority, SWDR (GreenWaste Recovery, Inc. Project) (LOC; Comerica Bank) 0.90 3/7/09 12,300,000 a 12,300,000 California Pollution Control Financing Authority, SWDR (GreenWaste Recovery, Inc. Project) (LOC; Comerica Bank) 0.90 3/7/09 1,465,000 a 1,465,000 California Pollution Control Financing Authority, SWDR (MarBorg Industries Project) (LOC; Wachovia Bank) 0.90 3/7/09 1,120,000 a 1,120,000 California Pollution Control Financing Authority, SWDR (MarBorg Industries Project) (LOC; Wachovia Bank) 0.90 3/7/09 1,400,000 a 1,400,000 California Pollution Control Financing Authority, SWDR (Marin Sanitary Service Project) (LOC; Comerica Bank) 0.90 3/7/09 8,725,000 a 8,725,000 California Pollution Control Financing Authority, SWDR (Mid-Valley Disposal Project) (LOC; Union Bank of California) 0.90 3/7/09 3,365,000 a 3,365,000 California Pollution Control Financing Authority, SWDR (Mission Trail Waste Systems, Inc. Project) (LOC; Comerica Bank) 0.90 3/7/09 3,595,000 a 3,595,000 California Pollution Control Financing Authority, SWDR (Mottra Corporation Project) (LOC; Wells Fargo Bank) 0.90 3/7/09 1,220,000 a 1,220,000 California Pollution Control Financing Authority, SWDR (Napa Recycling and Waste Services, LLC Project) (LOC; Union Bank of California) 0.90 3/7/09 8,415,000 a 8,415,000 California Pollution Control Financing Authority, SWDR (Pena's Disposal, Inc. Project) (LOC; Comerica Bank) 0.90 3/7/09 2,330,000 a 2,330,000 California Pollution Control Financing Authority, SWDR (Rainbow Disposal Company Inc. Project) (LOC; Union Bank of California) 0.90 3/7/09 13,905,000 a 13,905,000 California Pollution Control Financing Authority, SWDR (Ratto Group Company Project) (LOC; Comerica Bank) 0.90 3/7/09 15,000,000 a 15,000,000 California Pollution Control Financing Authority, SWDR (Solid Wastes of Willits, Inc. Project) (LOC; Union Bank of California) 0.90 3/7/09 2,345,000 a 2,345,000 California Pollution Control Financing Authority, SWDR (Solid Wastes of Willits, Inc. Project) (LOC; Union Bank of California) 0.90 3/7/09 3,870,000 a 3,870,000 California Pollution Control Financing Authority, SWDR (South Lake Refuse Company, LLC Project) (LOC; Union Bank of California) 0.90 3/7/09 3,350,000 a 3,350,000 California Pollution Control Financing Authority, SWDR (Specialty Solid Waste Project) (LOC; Comerica Bank) 0.90 3/7/09 185,000 a 185,000 California Pollution Control Financing Authority, SWDR (Sunset Waste Paper, Inc. Project) (LOC; Comerica Bank) 0.90 3/7/09 5,071,000 a 5,071,000 California Pollution Control Financing Authority, SWDR (Sunset Waste Paper, Inc. Project) (LOC; Comerica Bank) 0.90 3/7/09 5,060,000 a 5,060,000 California Pollution Control Financing Authority, SWDR (Sunset Waste Paper, Inc. Project) (LOC; Comerica Bank) 0.90 3/7/09 3,355,000 a 3,355,000 California Pollution Control Financing Authority, SWDR (Upper Valley Disposal Service Project) (LOC; Union Bank of California) 0.90 3/7/09 2,120,000 a 2,120,000 California Pollution Control Financing Authority, SWDR (Valley Vista Services, Inc. Project) (LOC; Comerica Bank) 0.90 3/7/09 2,920,000 a 2,920,000 California Pollution Control Financing Authority, SWDR (West Valley MRF, LLC Project) (LOC; Union Bank of California) 0.90 3/7/09 5,200,000 a 5,200,000 California School Boards Association Finance Corporation, COP, TRAN (California School Cash Reserve Program) (LOC; U.S. Bank NA) 3.00 7/6/09 26,400,000 26,522,422 California Statewide Communities Development Authority, IDR (American Modular System Project) (LOC; Bank of the West) 0.90 3/7/09 3,600,000 a 3,600,000 California Statewide Communities Development Authority, MFHR (Lake Merritt Apartments) (LOC; U.S. Bank NA) 1.53 3/7/09 3,700,000 a 3,700,000 California Statewide Communities Development Authority, MFHR (Pittsburg Plaza Apartments) (LOC; FHLB) 1.40 3/7/09 4,600,000 a 4,600,000 California Statewide Communities Development Authority, MFHR (Seminole Gardens Apartments) (LOC; FHLB) 1.53 3/7/09 2,935,000 a 2,935,000 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 0.37 3/7/09 1,020,000 a 1,020,000 California Statewide Communities Development Authority, Revenue (Rady Children's Hosptial - San Diego) (LOC; Wachovia Bank) 0.35 3/7/09 24,500,000 a 24,500,000 California Statewide Communities Development Authority, Revenue (The Culinary Institute of America) (LOC; Allied Irish Banks) 1.25 3/7/09 5,200,000 a 5,200,000 California Statewide Communities Development Authority, Revenue, Refunding (Retirement Housing Foundation Obligated Group) (LOC; KBC Bank) 0.40 3/7/09 8,000,000 a 8,000,000 Commerce Joint Powers Financing Authority, IDR (Precision Wire Products, Inc. Project) (LOC; Bank of America) 0.60 3/7/09 1,065,000 a 1,065,000 Contra Costa County, COP (Concord Healthcare Center, Inc.) (LOC; Bank of America) 0.94 3/7/09 1,140,000 a 1,140,000 Deutsche Bank Spears/Lifers Trust (Anaheim Redevelopment Agency, Tax Allocation Revenue, Refunding (Anaheim Merged Redevelopment Project Area)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.59 3/7/09 17,030,000 a,b 17,030,000 Goleta Union School District, GO Notes, TRAN 3.00 6/30/09 5,000,000 5,021,674 Grant Joint Union High School District, COP (School Facility Bridge Fund Program) (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 4.00 3/7/09 5,420,000 a 5,420,000 Irvine Ranch Water District, GO (Improvement District Numbers 105, 250 and 290) (LOC; Landesbank Baden-Wurttemberg) 0.40 3/7/09 9,500,000 a 9,500,000 Kern County Board of Education, TRAN 2.00 9/8/09 2,900,000 2,906,269 Liberty Union High School District, GO Notes, TRAN 3.00 7/2/09 2,500,000 2,510,762 Long Beach, Harbor Revenue, Refunding 5.00 5/15/09 1,180,000 1,185,702 Los Angeles Community Redevelopment Agency, COP (Broadway-Spring Center Project) (LOC; Comerica Bank) 1.63 3/7/09 4,500,000 a 4,500,000 Los Angeles Community Redevelopment Agency, MFHR (Views at 270) (LOC; Citibank NA) 0.80 3/7/09 1,685,000 a 1,685,000 Los Angeles County School and Community College Districts, COP, TRAN (Los Angeles County Schools Pooled Financing Program) (Insured; FSA) 3.50 6/30/09 11,500,000 11,569,346 Los Angeles Industrial Development Authority, Empowerment Zone Facility Revenue (Calko Steel, Inc. Project) (LOC; Comerica Bank) 1.37 3/7/09 1,660,000 a 1,660,000 Los Angeles Industrial Development Authority, Empowerment Zone Facility Revenue (Megatoys Project) (LOC; California State Teachers Retirement System) 1.02 3/7/09 3,000,000 a 3,000,000 Los Angeles Industrial Development Authority, IDR (Wing Hing Noodle Company Project) (LOC; Comerica Bank) 1.37 3/7/09 1,525,000 a 1,525,000 Los Angeles Unified School District, GO Notes, TRAN 3.00 7/30/09 10,000,000 10,060,441 Macon Trust Various Certificates (Tustin Unified School District) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.67 3/7/09 13,095,000 a,b 13,095,000 Manteca Redevelopment Agency, Subordinate Tax Allocation Revenue, Refunding (Amended Merged Project Area) (LOC; State Street Bank and Trust Co.) 0.50 3/1/09 27,550,000 a 27,550,000 Menlo Park Community Development Agency, Tax Allocation Revenue, Refunding (Las Pulgas Community Development Project) (LOC; State Street Bank and Trust Co.) 0.50 3/1/09 14,000,000 a 14,000,000 Metropolitan Water District of Southern California, Water Revenue, Refunding 3.00 7/1/09 3,000,000 3,012,865 Metropolitan Water District of Southern California, Waterworks GO Notes, Refunding 8.00 3/1/09 1,700,000 1,700,000 Orange County, Apartment Development Revenue, Refunding (Villa La Paz Issue) (LOC; FNMA) 0.40 3/7/09 7,045,000 a 7,045,000 Orange County Fire Authority, GO Notes, TRAN 3.00 6/30/09 17,000,000 17,077,877 Pittsburg Redevelopment Agency, Subordinate Tax Allocation Revenue (Los Medanos Community Development Project) (Liquidity Facility: California State Teachers Retirement System and State Street Bank and Trust Co.) 0.50 3/1/09 40,200,000 a 40,200,000 Placentia, GO Notes, TRAN 3.00 6/30/09 5,000,000 5,020,850 Puttable Floating Option Tax Exempt Receipts (California Statewide Communities Development Authority, MFHR (La Mision Village Apartments Project)) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.78 3/7/09 2,200,000 a,b 2,200,000 Puttable Floating Option Tax Exempt Receipts (Japanese Museum) (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch Capital Services) 1.53 3/7/09 3,875,000 a,b 3,875,000 Puttable Floating Option Tax Exempt Receipts (San Jose Redevelopment Agency, MFHR (101 San Fernando Apartments)) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.78 3/7/09 22,000,000 a,b 22,000,000 Riverside, Water Revenue, Refunding (Liquidity Facility; Bank of America) 0.40 3/7/09 13,400,000 a 13,400,000 Riverside County Housing Authority, Multifamily Housing Mortgage Revenue, Refunding (Mountain View Apartments) (LOC: FHLB) 0.39 3/7/09 1,525,000 a 1,525,000 Riverside County Industrial Development Authority, IDR (California Mold Inc. Project) (LOC; Bank of the West) 1.37 3/7/09 2,250,000 a 2,250,000 Riverside County Industrial Development Authority, IDR (Trademark Plastics Inc. Project) (LOC; California State Teachers Retirement System) 0.77 3/7/09 4,275,000 a 4,275,000 Roseville, Electric System Revenue, COP, Refunding (LOC; Dexia Credit Locale) 0.75 3/7/09 19,085,000 a 19,085,000 Roseville City School District, GO Notes, TRAN 2.00 9/9/09 8,800,000 8,817,266 Roseville Joint Union High School District, GO Notes, TRAN 2.00 9/9/09 8,000,000 8,015,697 Sacramento County Housing Authority, MFHR (Breckenridge Village Apartments) (Liquidity Facility; Citigroup Global Market Holding and LOC; Citigroup Global Market Holding) 1.43 3/7/09 7,690,000 a,b 7,690,000 San Jose Financing Authority, LR (Civic Center Garage Refunding Project) (LOC: Bank of America and California State Teachers Retirement System) 0.40 3/7/09 10,000,000 a 10,000,000 San Pablo Redevelopment Agency, Subordinate Tax Allocation Revenue (Tenth Township Redevelopment Project) (LOC; Union Bank of California) 0.50 3/1/09 21,000,000 a 21,000,000 Santa Barbara School Districts, GO Notes, TRAN 3.00 6/30/09 8,000,000 8,035,210 Santa Clara Unified School District, GO Notes, TRAN 2.00 6/29/09 8,700,000 8,709,836 Santa Maria Joint Union High School District, GO Notes, TRAN 3.00 6/30/09 4,000,000 4,017,339 Sausalito, MFHR (Rotary Village Senior Housing Project) (LOC; Bank of the West) 0.50 3/7/09 2,275,000 a 2,275,000 Stockton, Health Facility Revenue (Dameron Hospital Association) (LOC; Citibank NA) 0.50 3/1/09 11,565,000 a 11,565,000 Tahoe-Truckee Unified School District, GO Notes, TRAN 2.00 9/9/09 8,100,000 8,115,893 Tulare-Porterville Schools Financing Authority, COP (Refinancing Project) (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 2.50 3/7/09 5,075,000 a 5,075,000 Tustin Community Redevelopment Agency, Revenue (Liquidity Facility; Citigroup NA and LOC; Citigroup NA) 1.22 3/7/09 2,000,000 a,b 2,000,000 Western Placer Unified School District, GO Notes, TRAN 2.00 9/9/09 9,100,000 9,117,855 William S. Hart Union High School District, COP (School Facility Bridge Funding Program) (Insured; FSA and Liquidity Facility; Wachovia Bank) 1.10 3/7/09 1,215,000 a 1,215,000 William S. Hart Union High School District, COP (School Facility Bridge Funding Program) (Insured; FSA and Liquidity Facility; Wachovia Bank) 1.10 3/7/09 2,815,000 a 2,815,000 U.S. Related3.1% Puerto Rico Commonwealth, Public Improvement GO Notes, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 3.38 3/7/09 20,000,000 a 20,000,000 Puerto Rico Commonwealth, Public Improvement GO Notes, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 3.38 3/7/09 5,000,000 a 5,000,000 Puttable Floating Option Tax Exempt Receipts (Puerto Rico Highways and Transportation Authority, Highway Revenue) (Liquidity Facility; Dexia Credit Locale and LOC; Dexia Credit Locale) 3.03 3/7/09 4,940,000 a,b 4,940,000 Total Investments (cost $938,226,342) 97.4% Cash and Receivables (Net) 2.6% Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at February 28, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2009, these securities amounted to $72,830,000 or 7.6% of net assets. At February 28, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of February 28, 2009 in valuing the fund's investments: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 938,226,342 Level 3 - Significant Unobservable Inputs 0 Total 938,226,342 Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. General California Municipal Money Market Fund By: /s/ J. David Officer J. David Officer President Date: April 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: April 23, 2009 By: /s/ James Windels James Windels Treasurer Date: April 23, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
